Citation Nr: 0007329	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  99-18 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for generalized 
arthritis of the left ankle, knees, spine, and hands.

2.  Entitlement to an increased rating for residuals of a 
fracture of the right ankle, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from June 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in 
December 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, denying 
entitlement of the veteran to service connection for 
generalized arthritis of the left ankle, knees, spine, and 
hands, and an increased rating for residuals of a fracture of 
the right ankle.  In the notice of disagreement filed in 
August 1999, the veteran requested a hearing before the RO's 
hearing officer, and the veteran was advised by letter in 
September 1999 that his requested RO hearing would occur in 
October 1999.  A transcript of the RO hearing on October 6, 
1999, is of record.  In a VA Form 9, Appeal to the Board of 
Veterans' Appeals, submitted to the RO in late September 
1999, the veteran requested a hearing before the Board, 
sitting at Louisville, Kentucky, but the record does not 
indicate that any further action was taken by the RO to 
afford the veteran his requested travel board hearing.  

Accordingly, in the interests of due process, this matter is 
REMANDED to the RO for completion of the following actions:

The veteran is to be afforded a hearing 
before the Board, sitting at Louisville. 
Kentucky, pursuant to his request 
therefor of September 28, 1999.

The Board does not intimate any opinion as to the merits of 
the issue presented by this appeal, either favorable or 
unfavorable, at this time.  The veteran and his 
representative are free to submit additional evidence and 
argument in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





